Citation Nr: 1625591	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, to include sciatic nerve damage, including as secondary to a service-connected gunshot wound to the left flank, muscle group XX.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active military service from October 1975 to October 1978 and from August 1979 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2013, the Board remanded the appeal to, among other things, provide the Veteran with a VA examination.  The post-remand record shows that the Veteran failed to appear for VA examinations scheduled in January 2014 and March 2014.  However, it is not clear from the record that the Veteran received notice of the VA examinations at his current address.  

A report of contact dated in February 2014 noted a telephone conversation with the Veteran in which he indicated that he never received notice of the January 2014 examination.  As pointed out by the Veteran's representative in an Informal Hearing Presentation dated in May 2016, the record does not include a copy of the letter providing the Veteran with notice of the March 2014 VA examination and therefore the Board cannot tell if such was mailed to his last address of record.  See 38 C.F.R. § 3.1(q).  The record shows that a May 2014 letter from VA to a prior address of the Veteran was returned as undeliverable in November 2014, while a different address is listed in the Veteran's VBMS profile.  The Veteran's representative contends that the Veteran never received notification of either the January 2014 or March 2014 examinations.  

Given the above, the Board finds that there is a question of whether the Veteran was properly notified of the scheduled January 2014 and March 2014 VA examinations, and a remand to reschedule a VA examination is required.  In this regard, while the appeal is in remand status, the Veteran should be advised that his claim will be adjudicated based on the evidence found in the claim file, without the needed medical opinion, if he fails to show without good cause for the new VA examination.  See 38 C.F.R. § 3.655.

As noted in the previous remand, the RO afforded the Veteran a VA compensation examination in January 2009.  The examiner found no current evidence of sciatica (the Veteran's claimed disability) or radiculopathy.  The examiner diagnosed lumbar disc disease and osteopenia.  The examiner opined the gunshot wound was not the etiology of the lumbar disc disease.  Instead, the examiner said lumbar disc disease is typically caused by aging, trauma, jobs requiring repetitive bending, and smoking.  It is not clear whether the examiner was providing an opinion as to direct or secondary service connection.  In any event, as to direct service connection, it does not appear that the examiner considered the Veteran's service treatment records dated in June 1980 (prior to his in-service gunshot wound) showing complaints of recurrent back pain associated with lifting and overexertion; or the complaints of pain of the left paravertebral muscle at T -12 with an impression of muscle strain in July 1981.  In addition, as to secondary service connection, an opinion as to aggravation was not provided.  

Accordingly, the case is REMANDED for the following action:

1.  After contacting the Veteran to confirm his current mailing address, schedule the Veteran for a VA examination of his back.  The record must include a copy of the letter sent to the Veteran to notify him of the examination appointment.  The electronic claims file should be made available to and reviewed by the examiner.  All indicated tests, including X-rays if warranted, should be completed.

The examiner should identify all current thoracic spine, lumbar spine, and sciatic nerve damage found to be present.

(a) The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that any current back disorder, including a compression fracture of the thoracic spine and degenerative disc disease, had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the service treatment record dated in June 1980 showing complaints of recurrent back pain associated with lifting and overexertion; the gunshot wound to the left flank in January 1981; and the complaints of pain of the left paravertebral muscle at T -12 with an impression of muscle strain in July 1981; as well as the Veteran's complaints of continuing back pain since service.

(b) The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that any current back disorder, including a compression fracture of the thoracic spine and degenerative disc disease, is proximately due to, or the result of, the residuals of the Veteran's service-connected gunshot wound to the left flank, muscle group XX.

(c) The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that any current back disorder, including a compression fracture of the thoracic spine and degenerative disc disease, is permanently aggravated by the residuals of the Veteran's service-connected gunshot wound to the left flank, muscle group XX.

In providing these opinions, the examiner should also consider the opinion from the VA examiner (K.A.), dated August 14, 2008; and the opinion of the VA examiner (T.S.) dated January 13, 2009.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




